PER CURIAM.
Action to recover for services alleged to have been performed for defendant in procuring a purchaser for certain real estate, in which *332pláintiffs had a verdict, and defendant appealed from an order denying his alternative motion for judgment notwithstanding the verdict or for a new trial.
Two questions only are presented by the assignments of error, viz.: (1) Whether the evidence is conclusive against the verdict; and (2) whether the court erred in receiving in evidence a photograph of the premises. We have examined the evidence with care, and reach the conclusion that it supports the verdict. It is true that the agency under which plaintiffs claim to have made a sale of the premises is not shown to have been exclusive, and that defendant had the right to make a sale independent of plaintiffs. Still the evidence fairly tends to show that the person to* whom defendant in fact' sold was procured as a purchaser by plaintiffs. The question whether defendant completed the sale in good faith and without notice that plaintiffs were instrumental in securing the purchaser was, under the evidence, one for the jury to determine. There was clearly no prejudicial error in the admission of the photograph of the premises in evidence.
Order affirmed.